Citation Nr: 1014352	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-24 422	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In that rating decision, the RO 
denied service connection for PTSD, and the Veteran's 
disagreement with that decision led to this appeal.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  The preponderance of the evidence is against finding that 
the Veteran has PTSD that is related to service or is a 
result of any established event, injury, or disease during 
active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), which enhanced VA's duties pertaining to notice and 
assistance to claimants have been fulfilled in this case.  
The provisions of the VCAA and as interpreted by the Courts 
have been fulfilled by information provided to the Veteran by 
correspondence dated in February 2007.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified his duties 
in obtaining information and evidence to substantiate his 
claim.  In addition, the letter notified him of how VA 
determines the disability rating and effective date when a 
disability is found to be connected service.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

As to the duty to assist, VA has conducted reasonable efforts 
to assist the Veteran in obtaining evidence necessary to 
substantiate his claim during the course of his appeal.  His 
service treatment records, service personnel records, and 
unit location records have been obtained and associated with 
the claims file, and he has been provided a VA examination in 
conjunction with his claim.  The Veteran submitted Air Force 
records of air base attacks in Vietnam and also submitted a 
private medical report.  He has not indicated that he has or 
knows of any other evidence pertinent to his claim.  

In sum, the Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition to the criteria set forth above, service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Sizemore v. 
Principi, 18 Vet. App. 264, 269 (2004).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
Veteran was engaged in combat with the enemy.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination whether evidence 
establishes that a veteran engaged in combat with the enemy 
is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (2000).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
The Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When the Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Background and analysis

The Veteran contends that he meets the requirements for 
service connection for PTSD.  He states that he served in 
Vietnam from February 1970 to January 1971 and was stationed 
at Cam Rahn Bay with the 610th Engineer Company and that his 
MOS was Light/Heavy Vehicle Driver.  He states his job 
consisted of daily trips delivering water to different 
American military bases.  He further states that he was 
subjected to enemy sniper attacks numerous times and that, in 
addition, during his tour of duty in Vietnam his base came 
under enemy attack.  

The Veteran's service treatment records are silent for 
complaints of treatment for any acquired psychiatric 
disorder. 

In conjunction with his claim, the Veteran submitted the 
report of a September 2006 psychiatric evaluation by a 
private psychiatrist, H.J., M.D.  The Veteran reported he was 
under a lot of stress in Vietnam and was exposed to traumatic 
events, stating he had an episode where he was driving a jeep 
when his company was ambushed, he was injured with glass 
shrapnel in his face and neck, and witnessed incoming fire 
but that because they contained glass, he could not open his 
eyes for a while.  He reported his eyes had to stay closed 
for a while even during the ambush, which made him very 
scared.  He said this comes to mind a lot, he does not like 
to think about it, and it bothers him very much.  

The private psychiatrist reported that the Veteran said that 
his family noted he had changed a lot after coming back from 
Vietnam, that he was not interactive, that he was jumpy and 
startled easily.  He said him mood changed, he became easily 
irritated and very angry, and was divorced from his first 
wife.  He said that he continued to have flashbacks several 
times a week, had dreams, did not like to socialize and was 
withdrawn.  He said he had poor energy, was very jumpy, 
startled easily, and did not feel comfortable unless he had 
his back to the wall.  He said he did not watch the news and 
avoided any reminder of the war.  He said that after service 
he returned to his former job as a truck driver, but after 
two years stopped because he could not get along with others, 
especially the owner.  He said that after that he took 
courses, worked for a moving company for one year, as a 
garage mechanic for nine years, quitting because of his back, 
and then worked as a dispatcher followed by selling insurance 
part time.  

In the September 2006 psychiatric evaluation in the report of 
mental status examination, Dr. H.J. said the Veteran appeared 
to be spontaneous and a reliable historian.  After 
examination, Dr. H.J. opined, with a reasonable medical 
certainty, that the Veteran suffers from PTSD, chronic, 
according to DSM-IV criteria.  

With the report from the private psychiatrist, the Veteran 
submitted an excerpt from a report from the Office of Air 
Force History, United States Air Force, titled Air Base 
Defense in the Republic of Vietnam 1961-1973.  In pertinent 
part, the excerpt shows that the Air Base at Cam Rahn Bay 
underwent Viet Cong/North Vietnamese Army standoff attacks in 
March, April, and May 1970.  

In August 2007, the RO requested the Veteran provide specific 
details of the stressful incident in service that resulted in 
PTSD, requesting information as to a two-month specific date 
range when the stressful event occurred, his unit of 
assignment at the time of the stressful event, and the 
geographic location where the stressful event took place.  
The Veteran responded that he had no other information or 
evidence to give VA to substantiate his claim, and in 
particular, he provided no additional information concerning 
the date or location of the ambush in which he reported he 
had been injured.  In April 2008, the RO incorporated into 
the record a listing of unit locations, including the 
Veteran's unit, for February through September 1970 and 
stated that the stressor of rocket and mortar attacks in the 
general vicinity where the Veteran's unit was located had 
been confirmed.  The RO noted there was no evidence of an 
ambush of the Veteran's unit.  The Board also notes that the 
Veteran's service treatment records include no record of 
treatment for any injury in service, and at his service 
separation examination, the examiner noted no physical or 
psychiatric abnormality.  At an enlistment examination for 
the Army reserves in May 1978, the Veteran denied frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  The examiner evaluated the Veteran as 
psychiatrically normal.  

At a VA PTSD examination in June 2008, the Veteran reported 
that before service had been very involved in church and had 
some friendships in school.  He said that currently he had a 
few friends and went to church on Sunday when he could and 
maybe one other time a month.  The Veteran reported he 
currently he had problems falling asleep and staying asleep.  
He said that he had panic attacks and had to get himself 
together and adjust his breathing.  His remote memory was 
reported as mildly impaired.  The Veteran described his 
stressor event in service as having been in a convoy leaving 
Cam Ranh Bay and having come under attack.  He said he was 
next to a rock after he ran from the truck and was found by a 
lieutenant.  He said he saw "one guy with half a head."  He 
said he was fearful and thought he might be killed.  He said 
he was taken to medics who pulled glass out of his neck and 
washed out his eyes with a solution.  Another stressor 
reported by the Veteran was that near his compound a bridge 
was blown up, they had to turn around and go another way, and 
he almost backed over a mine and got scared.  He said another 
stressor was being in the compound at night and hearing all 
the firing around him, which he guessed were mortar rounds 
and which he said caused intense fear.  

In the report of the VA PTSD examination, the examiner stated 
that the Veteran had been given the Miller Forensic 
Assessment of Symptoms Test (MFAST) and that his score of 12 
was double the cut-off for malingering of symptoms.  After 
examination, the examiner said the Veteran did not meet the 
DSM-IV stressor criterion.  He further said the Veteran did 
not meet the DSM-IV criteria for a diagnosis of PTSD.  The 
Axis I diagnoses were insomnia and malingering.  The examiner 
commented that the Veteran's score on MFAST was indicative of 
symptom exaggeration and endorsing symptoms that are not 
consistent with any known diagnoses.  The examiner noted that 
the Veteran had brought with him to the examination a sheet 
titled Attachment to VA Form 21-2545, which began "My PTSD 
symptoms began ..." , which the examiner said was followed by 
essentially a list of symptoms including verbage such as 
"anhedonia ... restricted affect, ... hypervigilance ... ."  The 
examiner noted that when asked to define or describe what 
these terms meant, the Veteran stammered and was unable to do 
so.  

The VA examiner further noted that the Veteran's document 
later stated that he frequently got lost driving his car and 
got up and patrolled his property at night, but that he did 
not report any such problems in the interview.  He noted that 
in the document the Veteran stated he angered easily, felt 
helpless and suicidal sometimes, but he reported none of 
these at the interview and in fact on two separate occasions 
during the interview denied suicidal ideation.  The examiner 
noted that although the Veteran in his written statement said 
he had frequent auditory and visual illusions and 
hallucinations, at the interview he was unable to provide 
credible examples of either of these.  The examiner noted 
that although the Veteran reported glass in the eye, it had 
been dismissed [as not verified] and as to the reports of 
attacks on base, which the examiner noted had been confirmed, 
the examiner said the Veteran's reports lacked any of the 
detail or specificity typically associated with such 
experiences.  The examiner acknowledged that the Veteran had 
been evaluated by the private psychiatrist in 2006, but 
concluded that he could find no credible evidence whatsoever 
of any service-connected disorder.  

On review of the entirety of the evidence, the Board notes 
that the Veteran's service records do not indicate that he 
was involved in combat while serving on active duty.  Service 
records indicate that the Veteran's Military Occupational 
Specialty was light vehicle driver and that he served in 
Vietnam from February 1970 to January 1971.  There is no 
showing in the record that the Veteran received any combat 
medals.  None of the military evidence of record indicates 
that the Veteran engaged in combat.  Therefore, there must be 
independent evidence to corroborate his statements and 
testimony as to the occurrence of the claimed stressors in 
order to satisfy the third requirement to establish service 
connection for PTSD (credible supporting evidence that the 
claimed in-service stressor occurred).  See Doran v. Brown, 6 
Vet. App. 283, 288-89 (1994). 

The primary stressor claimed by the Veteran was that he was 
injured with glass in his face and neck when his unit was 
ambushed while he was driving a jeep in Vietnam.  Although he 
was requested to do so, the Veteran did not provide more 
specific information as to date or location of the incident, 
and it was not possible to verify the claimed stressor.  The 
RO stated it found no record that the Veteran's unit was 
ambushed, and his service treatment records include no 
mention of any injury at any time during service.  As there 
is no independent evidence to corroborate the Veteran's 
statements regarding having been ambushed and injured, the 
occurrence of this claimed in-service stressors cannot be 
verified, and service connection for PTSD cannot be 
established based on a diagnosis that relies on this 
unverified stressor.  See 38 C.F.R. § 3.304(f); Doran, 6 Vet. 
App. at 288-89.  

As is demonstrated by the evidence outlined above, there is 
no other diagnosis of PTSD related to service or any incident 
of service, including verified attacks on the Veteran's base.  
In this regard, the VA examiner who conducted the June 2008 
examination described in detail his reasons for concluding 
that the Veteran does not have PTSD related to service, 
including testing showing malingering along with dramatic 
inconsistencies between the Veteran's written statements and 
his responses during the examination.  

In summary, the Board finds that the Veteran did not engage 
in combat and that preponderance of the evidence is against 
finding that the Veteran has PTSD that is related to service 
or is a result of any established event, injury, or disease 
during active service.  As the preponderance of the evidence 
is against the claim, the benefit of doubt rule is not for 
application, and the claim for service connection for PTSD 
must be denied.  See 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Oritz v. 
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


